DETAILED CORRESPONDENCE
Status of Claims
Claim(s) 1, 3-7 and 9-14 is/are allowed in this office action.

Reason for Allowance
Regarding the claimed terms, the Examiner notes that a “general term must be understood in the context in which the inventor presents it.” In re Glaug 283 F.3d 1335, 1340, 62 USPQ2d 1151, 1154 (Fed. Cir. 2002).  Therefore the Examiner must interpret the claimed terms as found within the Original Specification.  Clearly almost all the general terms in the claims may have multiple meanings.  So where a claim term “is susceptible to various meanings, ... the inventor’s lexicography must prevail ....” Id.  Using these definitions for the claims, the claimed invention was not reasonably found in the prior art.

Claim(s) 1, 3-7 and 9-14 is/are allowable over the prior art of record.  The following are statements of the subject matter disclosed by the prior art references used in the prior office action:
US 20090079839 A1 (“Fischer”) discloses a system and method for controlling a convoy of vehicles. The convoy of vehicles including a leader vehicle in communication with a plurality of autonomous follower vehicles. The leader vehicle is configured to receive a first autonomous follower vehicle data and compare the first autonomous follower vehicle data to at least one of a leader vehicle data, a second autonomous follower vehicle data and/or a threshold value. The first autonomous follower vehicle data, the leader vehicle data, the second autonomous follower vehicle data and the threshold value relate to a vehicle performance characteristic.

“If the examiner believes that the record of the prosecution as a whole does not make clear his or her reasons for allowing a claim or claims, the examiner may set forth such reasoning.” See MPEP § 1302.14 I and CFR 1.104(e).  The following is the examiner’s statement(s) regarding this application’s reason(s) for allowance: 

all the claimed limitations in the context of the invention as a whole; in this case:
“the operation determining unit of the first autonomous body determines an operation of the first autonomous body so that an evaluation parameter to be calculated based on the situation grasped by the situation grasping unit of the first autonomous body becomes a value indicating high evaluation”.

Regarding Claim(s) 7 and 9-12, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
 “the first autonomous body determines an operation of the first autonomous body so that an evaluation parameter to be calculated based on the situation grasped in the situation grasping procedure of the first autonomous body becomes a value indicating high evaluation, in the operation determining procedure”.

Regarding Claim(s) 13, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“the operation determining unit of the second autonomous body determines an operation of the second autonomous body so that an evaluation parameter to be calculated based on the situation grasped by the situation grasping unit of the second autonomous body becomes a value indicating high evaluation”.

Regarding Claim(s) 14, the prior art taken either individually or in combination with other prior art of record fails to disclose, suggest, teach, or render obvious all the claimed limitations in the context of the invention as a whole; in this case:
“the second autonomous body determines an operation of the second autonomous body so that an evaluation parameter to be calculated based on the situation grasped in the situation grasping procedure of the second autonomous body becomes a value indicating high evaluation, in the operation determining procedure”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Primary Examiner Calvin Cheung’s contact information is listed at the bottom, and he is best reached Monday-Thursday, 0700-1700 ET. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marc Burgess telephone number is (571) 272-9385.  
Applicants are encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice for scheduling an examiner interview that will be performed over telephone or video conferencing (using a USPTO supplied web-based collaboration tool). 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CALVIN CHEUNG/
(571) 270-7041 office phone number
Calvin.Cheung@USPTO.GOV email and fax